Case 6:21-cv-00617-PGB-GJK Document 14 Filed 05/18/21 Page 1 of 1 PageID 88




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


  Christopher Gary Baylor,
         Plaintiff,
                                                           Case No.: 6:21-cv-00617-PGB-GJK
  vs.

  KENNEDY COURT, LLC, THE
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, CENTERS FOR
  DISEASE CONTROL AND PREVENTION,
        Defendants.
  ______________________________________/

                                  BAYLOR’S OBJECTION

         Now comes Plaintiff, Christopher Gary Baylor (“Baylor”), by and through the

  undersigned, and pursuant to 28 U.S.C § 636(c), hereby files this statement objecting to

  referral of magistrate judge, particularly on dispositive matters.

         This Court should not continue to subject this minority advocate to adverse

  substantive consequences (such as the resulting willful delay) for withholding consent,

  violating the Fifth Amendment of the United States Constitution, Due Process and Equal

  Protection.

         Respectfully submitted this 18th day of May 2021.



                                               Christopher Gary Baylor

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy hereof will be served via first class mail to KENNEDY
  COURT, LLC, via record of counsel, 3490 North U.S. Highway 1 Cocoa, Florida 32926 on the
  19th day of May, 2021.
